MEMORANDUM ***
Defendant Mimi Galdi appeals her dis*147trict court conviction on two counts of sending threats through the mail in violation of 18 U.S.C. § 876.
1. Defendant first contends that neither of the two letters that underlie her conviction contained true threats, but were instead “hyperbolic” or “rhetorical” expressions of anger, or else were too “ambiguous” to be true threats. On an independent review of the whole record, United States v. Hanna, 293 F.3d 1080, 1088 (9th Cir.2002), we hold that the February and March 2002 letters constituted true threats under § 876. A reasonable person would foresee that the statements - including statements that the victim’s budding will be bombed - would be interpreted by those to whom the maker communicates the statement as a serious expression of intent to harm or assault him. See Planned Parenthood of Columbia/Willamette, Inc. v. Am. Coalition of Life Activists, 290 F.3d 1058, 1074 (9th Cir.2002) (en banc) (citing standards).
2. Defendant also argues that the evidence of her specific intent to threaten, when she drafted and mailed the letters, was insufficient. We disagree. Defendant testified at trial about the letters. She conceded that she had sent the letters “to get attention” and to “suggest” to the victim that he should give in to her demands.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the *147courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.